Citation Nr: 0021575	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  89-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left shoulder pain.

2.  Entitlement to a temporary total disability rating based 
on hospitalization from April 5 to April 7, 1990, under the 
provisions of 38 C.F.R. § 4.29.

3.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 following bilateral 
foot surgery performed in April 1990.

4.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to a temporary 
total disability rating based on hospitalization from 
February 10 to February 12, 1992, under the provisions of 38 
C.F.R. § 4.29.

5.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to a temporary 
total convalescent rating under the provisions of 38 C.F.R. § 
4.30 following left foot surgery performed in February 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
January 1986.  In a December 1986 administrative decision, 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the appellant was 
eligible for benefits based upon his initial period of 
obligation from February 20, 1979 to February 19, 1982, and 
that his discharge by an other than honorable discharge, on 
January 15, 1986, was a bar to benefits for the period from 
February 20, 1982 to January 15, 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1991 decision of the Los 
Angeles, California, RO, which denied entitlement to a 
temporary total disability rating based on hospitalization 
from April 5 to April 7, 1990, under the provisions of 38 
C.F.R. § 4.29, and entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
following bilateral foot surgery performed in April 1990; a 
November 1992 rating decision of the Los Angeles, California, 
RO, which denied entitlement to service connection for left 
shoulder pain; and a December 1992 decision of the Los 
Angeles, California, RO, which denied entitlement to a 
temporary total disability rating based on hospitalization 
from February 10 to February 12, 1992, under the provisions 
of 38 C.F.R. § 4.29, and entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
following left foot surgery performed in February 1992.  The 
case is now under the jurisdiction of the RO in Jackson, 
Mississippi.

The appellant appeared at a hearing held at the RO on June 
18, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in March 1999 when 
it was remanded to schedule the appellant for a personal 
hearing before the Board.  In March 2000, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).


FINDINGS OF FACT

1.  The appellant has diagnoses of arthritis, tendonitis of 
the left shoulder, and chronic left shoulder sprain.

2.  The appellant has presented no medical evidence of a 
nexus between a left shoulder disability, diagnosed as 
arthritis, tendonitis, and chronic sprain of the left 
shoulder, and any disease or injury in the honorable period 
of his active military service or within the one-year 
presumptive period thereafter.

3.  The appellant is service-connected for calluses of the 
left foot.

4.  The appellant was hospitalized from April 5 to April 7, 
1990, not in excess of 21 days.

6.  The appellant's surgery in April 1990 was not for 
treatment of a service-connected disability.

7.  The appellant was notified on December 21, 1992, of the 
denial of entitlement to a temporary total disability rating 
based on hospitalization from February 10 to February 12, 
1992, under the provisions of 38 C.F.R. § 4.29, and 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following left foot 
surgery performed in February 1992.

8.  A supplemental statement of the case on these issues was 
mailed to the appellant on September 1, 1998.

10.  The VA Form 9 dated September 16, 1998, cites no error 
of fact or law with respect to the denial of entitlement to 
temporary total evaluation for hospitalization or 
convalescence following February 1992 surgery, nor does it 
identify those issues as being appealed.

11.  A VA Form 1-646 completed by the appellant's 
representative was dated November 10, 1998.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left shoulder 
disability is not well grounded, and there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to a temporary total disability 
rating based on hospitalization from April 5 to April 7, 
1990, under the provisions of 38 C.F.R. § 4.29, has no legal 
merit.  38 C.F.R. § 4.29 (1996); see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

3.  The claim of entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
following bilateral foot surgery performed in April 1990 has 
no legal merit.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

4.  A timely and adequate substantive appeal regarding the 
denial of entitlement to a temporary total disability rating 
based on hospitalization from February 10 to February 12, 
1992, under the provisions of 38 C.F.R. § 4.29, and 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following left foot 
surgery performed in February 1992, was not filed, and the 
Board lacks jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that in February 1984 the 
appellant was treated for pain in his left shoulder, which 
radiated to his biceps.  The appellant reported that the pain 
began abruptly two days earlier while he was loading boxes of 
ammunition.  The diagnosis was myalgia.

Two weeks later, in March 1984, the appellant was seen for 
follow-up treatment of his left shoulder injury.  He 
complained that his shoulder was sore and stiff.  The 
diagnosis was mild strain.

In September 1984 the appellant complained of left shoulder 
pain that had begun two weeks previously when he had lifted 
heavy weights.  The diagnosis was muscle spasm.

An undated service medical record  notes that the appellant 
complained that one year previously he had injured his left 
shoulder.  The diagnosis was muscular strain.

Post service, in February 1986 the appellant was examined by 
Gerino Pagan, M.D.  Dr. Pagan noted that the appellant's 
extremities were normal.

In June 1986 the appellant was treated at the Santa Fe Family 
Health Care Center for pain in his chest.  The appellant 
stated that seven or eight months previously he had injured 
his left shoulder while lifting a crate of ammunition and 
that pain had been intermittent since that episode.

In August 1988 the Board issued a decision establishing 
entitlement to service connection for left foot calluses.  
Service connection was denied for hammertoes, right foot 
calluses, and a left foot wart.

A September 1988 rating decision by the Los Angeles, 
California, RO implemented the August 1988 Board decision and 
granted service connection of calluses of the left foot, 
effective from February 7, 1986.

In May 1989 the appellant was treated at the Santa Fe Family 
Health Care Center for complaints of cramps in his left 
shoulder blade.

On March 21, 1990, as a VA outpatient, the appellant was 
diagnosed with hammertoes and hallux abducto valgus [HAV] 
deformity of both feet.  Surgical correction was planned for 
April 6, 1990.  The planned postoperative course was light 
duty or no weight bearing for six weeks.

On hospital admission, on April 5, 1990, the appellant 
complained of painful, contracted digits two through four on 
his right foot and two and three on his left foot, painful 
big toes, and bumps on the sides of his big toes.  The 
appellant was diagnosed with hammertoes of the second and 
third digits of his left foot and the second, third, fourth 
digits of his right foot.  The plan was arthrodeses of 
affected digits.

On April 6, 1990, the appellant underwent arthrodeses of the 
second and third digits of the left foot with capsulotomy and 
tenotomy and arthrodeses of the second, third, and fourth 
digits of the right foot with capsulotomy and tenotomy.  The 
preoperative diagnosis was multiple hammertoes.  The 
postoperative diagnosis was the same.

An April 7, 1990 nurse's note indicates that the appellant 
was discharged as ambulatory with crutches.

An April 7, 1990 VA discharge summary indicates that the 
appellant was hospitalized for status post-arthrodeses 
bilateral foot, right second through fourth, left second and 
third.  The examiner noted that the appellant would need to 
be off work for six weeks.  The examiner prescribed crutches.

On April 13, 1990, John M. King, M.D., examined the 
appellant.  The appellant complained of pain in his left 
shoulder and pain in both feet.  He reported that he had 
injured his left shoulder in 1982 while serving in the United 
States Army.  The appellant stated that he had flat feet for 
many years, that he had undergone surgery for the removal of 
bunions and calluses, on April 7, 1990, and that he had had 
pins placed in both feet.  Dr. King diagnosed status-post 
surgery on feet and tendonitis and chronic sprain of the left 
shoulder with no evidence of a rotator cuff tear.  Dr. King 
noted that the appellant required crutches because he was 
disabled secondary to his recent surgery.

On April 16, 1990, the appellant's left shoulder was examined 
by a VA examiner.  It was not swollen or deformed.  No 
diagnosis was made.

On May 11, 1990, an examiner noted that the appellant had 
bilateral foot surgery four weeks previously.  The examiner 
added that the appellant would be unable to work from April 
1990 to July 15, 1990.

In September 1990 Angelo Ongveloso, M.D., noted that the 
appellant complained of pain in his shoulders.  Dr. Ongveloso 
diagnosed arthritis.

In a December 1990 statement, the appellant stated that he 
was on convalescent leave from work from April 7, 1990, to 
July 15, 1990, following surgery for foot problems.

In January 1991, the appellant was examined by Dr. Ongveloso 
for complaints of numbness in his left shoulder.  The 
diagnosis was viral syndrome.

In an August 1991 statement, the appellant stated that, to 
the best of his knowledge, surgery in April 1990 had been 
performed to remove calluses and growths of dead skin.

In August 1991 the appellant was noted to be status post 
[S/P] hammertoe [HT] deformity correction.

In an October 1991 statement, the appellant stated that he 
underwent surgery in April 1990 for removal of dead skin for 
both of his feet.  He stated that he was unable to work for 
the remainder of the year.

On February 6, 1992, the appellant was examined as a VA 
outpatient for constant shoulder pain.

On February 10, 1992, the appellant was examined by a nurse 
for complaints of pain in the left shoulder.

In a February 1992 statement, the appellant stated that he 
had been hospitalized at a VA facility from April 6, 1990, to 
July 13, 1990, for surgery on his left foot.  The appellant 
said that the surgery was for removal of calluses or dead 
skin.

In August 1996 the National Personnel Records Center reported 
to the RO that the appellant's request for an upgrade of his 
discharge had been denied on January 3, 1994.

At the June 1997 hearing, the appellant stated that he had 
had pain for three or four years after his surgery.  The 
appellant clarified that he was referring to surgeries 
performed in April 1990 and February 1992.  He stated that 
his feet had been tender after the surgeries.  The appellant 
testified that he began having problems with his left 
shoulder in 1980.  He stated that in service he was treated 
for tightness and stiffness in his shoulders.

At the March 2000 hearing, the appellant testified that he 
had injured his left shoulder in the 1980s when he had lifted 
some crates of ammunition.  He stated that he had re-injured 
his shoulder while working in a motor pool.  The appellant 
explained that the initial injury had occurred while he was 
stationed in Grafenville, West Germany.  He stated that was 
treated by medics but was not taken to the hospital.  He 
recalled that he had been placed on light duty.  He stated 
that he was provided with strong Motrin or strong Tylenol 
with codeine.  He stated that his shoulder was also treated 
with heating pads.

He stated that, post service, he had complained about his 
shoulder at VA facilities in Loma Linda, California, and 
Jackson, Mississippi.  He stated that he recalled being told 
by a VA physician that he had pulled ligaments in his 
shoulder.  He stated that, if he had been treated by a 
private physician, those records were contained already in 
his claims folder.  He stated that he had continued to have 
trouble with his shoulder since his military service.  He 
stated that he took naproxen for relief of the pain.  He 
stated that he had also been treated with muscle relaxants 
and Motrin.  The appellant stated that he was right-handed.

With regard to the appellant's hospitalization in April 1990, 
the appellant's representative pointed out that the 
appellant's physician noted that the appellant would need to 
be off work for at least six weeks.  The appellant stated 
that he was off work for the full six weeks.  The appellant 
stated that he had been hospitalized for three days.  He 
stated that he was working for the Civil Service.  He stated 
that he was employed as a temporary employee and that his job 
related to transportation.

The appellant's representative noted that in May 1990 the 
appellant's physician stated that the appellant would be 
unable to work until July 15, 1990.  The appellant stated 
that he did not return to work during that period.  He stated 
that, although he eventually returned to work, he later 
resigned his position with the Civil Service because of his 
poor health.

The appellant stated that he had expected the surgery to 
involve removal of calluses from his toes, not fusion of the 
joints of his toes.  He stated that his toes continued to be 
tender through August 1990 and that he had been unable to 
wear normal dress shoes.


II.  Legal Analysis

A.  Left Shoulder Pain

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Service connection 
may also be granted for certain enumerated disabilities, 
including arthritis, on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).  
Accordingly, if arthritis were manifest to a degree of ten 
percent within a year of separation from service, service 
connection would be warranted.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

The appellant has testified that he began having problems 
with his left shoulder in 1980.  In April 1990 Dr. King 
diagnosed the appellant with tendonitis and chronic sprain of 
the left shoulder.  Dr. Ongveloso treated the appellant for 
pain in his shoulders in September 1990 and diagnosed 
arthritis.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking a left shoulder disability, first noted to 
be treated in February 1984, approximately two years after 
the appellant's period of honorable service, to any event or 
etiology in his period of honorable service or the one year 
presumptive period thereafter.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a disorder 
manifested by left shoulder pain.  Caluza, 7 Vet. App. 498.  
The appellant's contentions have been carefully considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service that has been determined to be honorable.  Espiritu, 
2 Vet. App. 492.  The appellant believes that his disorder 
manifested by left shoulder pain was incurred during his 
period of honorable service; however, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between his disability and any claimed in-service onset.  See 
id. at 494-95.  His assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.

Where the veteran has not met this burden, VA has no duty to 
assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v Brown, 8 
Vet. App. 69 (1995).  Here, there is no indication of 
additional pertinent evidence that has not been requested or 
obtained.  The Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under section 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (Section 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for a left shoulder disability as not well 
grounded.

B.  April 1990 surgery under 38 C.F.R. § 4.29

Applicable VA regulations provide that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at the VA's expense 
for a service-connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (1999).

The record reflects that the appellant was hospitalized at 
the VA Medical Center in Loma Linda, California, from April 5 
to April 7, 1990.  Regardless of the disabilities for which 
he was treated during this hospitalization, his stay at this 
facility was not in excess of 21 days.  The appellant does 
not dispute the length of the period of hospitalization at 
issue.  Accordingly, he does not have legal eligibility for 
benefits under 38 C.F.R. § 4.29 for this period of 
hospitalization.  See Sabonis v. Brown, 6 Vet. App. 426, at 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

C.  April 1990 surgery under 38 U.S.C.A. § 4.30

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30 (1999).  This regulation states 
that total ratings will be assigned from the date of hospital 
admission or outpatient release and continue for one, two, or 
three months from the first day of the month following such 
hospital discharge or outpatient release when treatment of a 
service-connected disability results in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

In this case, there is no doubt that the April 6, 1990 
surgery on the appellant's toes necessitated convalescent 
leave of at least one month.  His discharge instructions 
indicated convalescent leave of six weeks, and a VA examiner 
in May 1990 indicated that the appellant would be unable to 
work from April 1990 to July 15, 1990.

The question is whether the surgery on April 6, 1990, was for 
a service-connected condition.  The appellant is service-
connected for calluses on the left foot.  Service connection 
for hammertoes was denied by the Board in August 1988.  The 
appellant has stated that his surgery in April 1990 for 
removal of calluses and bunions from his feet.  However, the 
medical evidence is clear that surgery was not contemplated 
for calluses.  On March 21, 1990, surgical correction was 
scheduled for diagnoses of bilateral hallux abducto valgus 
and hammertoes.  The hospital reports clearly indicate that 
the surgery was performed only for a nonservice-connected 
disability.  The preoperative and postoperative diagnosis was 
hammertoes.  Therefore, as there is no competent evidence of 
surgery for a service-connected condition, the claim lacks 
legal merit.  38 C.F.R. § 4.30 (1999).  Application of the 
law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

D.  Timeliness and adequacy of appeal

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to a temporary total disability rating based on 
hospitalization, and entitlement to a temporary total 
convalescent rating following left foot surgery performed in 
February 1992.

In June 2000 the appellant and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal in this case was timely and adequate and 
were given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(1999).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of these issues does not violate the 
appellant's procedural rights.  The June 2000 letter to the 
appellant provided him notice of the regulations pertinent to 
the issues of adequacy and timeliness of substantive appeals, 
as well as notice of the Board's intent to consider these 
issues.  He was given 60 days to submit argument and provided 
an opportunity to request a hearing on these issues.  In July 
2000 the appellant replied that he had no further argument to 
present and that he did not wish to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement (NOD) and, 
following issuance of a statement or supplemental statement 
of the case, an adequate substantive or formal appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).

The appellant was notified on December 21, 1992, of the 
denial of entitlement to a temporary total disability rating 
based on hospitalization and convalescence following the 
February 1992 surgery. The appellant submitted an NOD in 
January 1993.  After a notice of disagreement is filed, the 
agency of original jurisdiction is to take such review action 
as is appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC) 
or supplemental statement of the case (SSOC).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.31 
(1999).  An SSOC was issued on September 1, 1998.  It 
included two other issues, in addition to the temporary total 
evaluations.

A claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see Roy v. Brown, 5 Vet. App. 554 (1993).  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  The Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Id.

In this case, since the SSOC was provided more than one year 
after the notice of the adverse rating action, the time limit 
that governed filing of a substantive appeal was within 60 
days of the issuance of the statement of the case.  Because 
October 31, 1998, fell on a Saturday, the sixty-day period 
expired on November 2, 1998, the next succeeding workday 
after the date on which the time period would have expired.  
See 38 C.F.R. § 20.305(b) (1999).

The RO received a VA Form 9 and a VA Form 21-4138 completed 
by the appellant and dated September 16, 1998.  The date of 
receipt is not shown, so it will be assumed that they were 
filed on or shortly after that date.  Although they would be 
timely, they did not discuss any errors of fact or law 
regarding the denial of entitlement to a temporary total 
disability ratings based on hospitalization or for 
convalescence following left foot surgery in February 1992.  
In the section of the appellant's September 1998 VA Form 9 
entitled, "Here is why I think that VA decided my case 
incorrectly," the appellant stated that he disagreed with 
"[i]tems 1 and 3 of the [SSOC]."  He described his current 
complaints about his toes.  He also stated that he felt that 
he should be "rated for" post-traumatic stress disorder.  
On his VA Form 21-4138, he discussed his claim for service 
connection for a low back disability.

On the September 1998 SSOC, issue 1 was service connection 
for a disorder manifested by low back pain and issue 3 was 
service connection for left shoulder pain.  The issues of 
entitlement to a temporary total disability rating based on 
hospitalization from February 10 to February 12, 1992, under 
the provisions of 38 C.F.R. § 4.29, and entitlement to a 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 following left foot surgery performed in 
February 1992 were identified as issue 2.

There was no further correspondence to the RO from the 
appellant or his representative until a VA Form 1-646, 
Statement of Accredited Representation in Appeal Case was 
received.  The date of receipt is not indicated, but it was 
dated November 10, 1998.  This statement was received after 
expiration of the deadline for filing a substantive appeal.  
As it was signed and dated after the November 2, 1998 
deadline for filing a substantive appeal, it is not timely.

Therefore, a timely substantive appeal of the denial of 
entitlement to a temporary total disability rating based on 
hospitalization from February 10 to February 12, 1992, under 
the provisions of 38 C.F.R. § 4.29, and entitlement to a 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 following left foot surgery performed in 
February 1992 was not filed.

An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely or adequate appeal of these issues, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202.  20.302, 
20.305 (1999); YT v. Brown, 9 Vet. App. 195 (1996).



ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to a temporary total disability rating based on 
hospitalization from April 5 to April 7, 1990, under the 
provisions of 38 C.F.R. § 4.29, is denied.

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following bilateral foot 
surgery performed in April 1990 is denied.

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the 
claims of entitlement to a temporary total disability rating 
based on hospitalization from February 10 to February 12, 
1992, under the provisions of 38 C.F.R. § 4.29, and 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following left foot 
surgery performed in February 1992 are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
   The examiner noted on the record that the appellant was 29 years of age.  The 
appellant was born on August [redacted], 1956.  Therefore, the record was 
created between August 1985 and January 1986.


